Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/08/2021, 09/09/2021, and 03/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1, 3, 5, 7, 11, 15, and 21 are objected to because of the following informalities:
Claim 1 in line 9 recites “comprising;” and should replace the semi-colon with a colon to recite “comprising[[;]]:”.
Claim 3 in line 2 recites “a receiving end” and should be “[[a]] the receiving end” since the receiving end was previously recited.
Claim 5 in lines 2-3 recites “a depth…between the inside radius and the outside radius.” and should be “a depth…between the inside radius and the outside radius of the fitting section.” to avoid confusion of other previously recited radii and to be consistent with the specification and drawings.
Claim 7 in line 2 recites “a waterproof adhesive applied to a portion of the exterior surface of the fitting section.” should be “a waterproof adhesive applied to a portion of the interior surface of the fitting section.” since the adhesive in light of the specification discloses the adhesive is located within the fitting section. 
Claim 11 in line 9 recites “comprising;” and should replace the semi-colon with a colon to recite “comprising[[;]]:”.
Claim 15 in lines 2-3 recites “a depth…between the inside radius and the outside radius.” and should be “a depth…between the inside radius and the outside radius of the fitting sections.” to avoid confusion of other previously recited radii and to be consistent with the specification and drawings.
Claim 21 in line 9 recites “comprising;” and should replace the semi-colon with a colon to recite “comprising[[;]]:”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claim 11 in line 38 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear how much misalignment can be interpreted as “generally aligned” with regard to the interior surfaces of the middle portions and the pipe interior. For examination purposes, the limitation in line 38 will be interrupted as “. 
Claim 21 in line 37 also recites “generally aligned” and is unclear for the same reasons above for claim 11. For examination purposes, the limitation in line 37 will be interrupted as “
All dependent claims of these claims are rejected under 112th second paragraph by virtue of their dependency. Thus, claims 12-20 are rejected under 112th second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carpenter et al. (US 5,462,312 hereinafter “Carpenter”).
In regard to claim 1, Carpenter discloses a device (Fig. 1, tubular halves 62 form at least a device) for forming an interlocking tubular coupling (Fig. 1, 62 forms an interlocking tubular coupling with tubes 10 and 42), comprising: 5
a fitting section (Fig. 1, one of 62) having a longitudinal length (Fig. 1, 62 has a longitudinal length in the axial direction) and having a generally half-tubular cross-section (Fig. 1, one of 62 has a generally half tubular cross-section such that the other 62 is an identical tubular half. It is noted that “generally half-tubular” is defined in the applicant’s specification on page 7 lines 4-11 as “a tube section cut in half longitudinally” and 62 of Carpenter are cut in half longitudinally as shown in Fig. 1.) with an inside radius (Fig. 1, interior surface of 62 defines an inside radius) and an outside radius (Fig. 1, exterior surface of 62 defines an outside radius), wherein the fitting section has a longitudinal axis located at a center of the radii (Fig. 1, since 62 is half-tubular, it has a center longitudinal axis that is shared between both 62 when fitted together), wherein the half-tubular cross-section has an interior surface (Fig. 1, interior surface of 62 that radially surrounds 10 and 42) and an exterior surface (Fig. 1, outer surface of 62 defines an exterior surface), the fitting section further comprising:
10a receiving end at one end parallel to the longitudinal axis (Fig. 1, end at 66 is at least a receiving end that receives the end at 68 of another half of 62 and is parallel to the longitudinal axis of 62), at least a portion of the receiving end having a receiving shape (See image below, part of receiving shape of the receiving end at least receives a locking tooth of the locking end. It is noted that the image is taken from Fig. 3 to be used an example of 62 in Fig. 1 which has mechanically equivalent parts.), wherein the receiving shape has an interior surface having the inside radius (See image below, the innermost radial surface of the receiving shape is equal to the inside radius of the fitting as shown, therefore, the interior surface of the receiving shape has an interior surface of the inside radius); 
a locking end opposite to the receiving end (See image below, indicated locking end which locks onto the receiving end), the locking end having a locking shape different from the receiving shape at locations where the 15receiving shape is opposite to the locking end (See image below, the locking end locks onto the receiving end and the locking end has a locking shape which is different than the receiving shape), wherein the locking shape includes a recessed locking flange notch formed in the interior surface of the locking end (See image below, the locking shape includes a recessed locking flange notch at a radially interior surface of the locking end that receives a protrusion from the receiving shape) and the locking shape further includes an exterior surface located outside the outside radius (See image below, the locking shape includes an outside radius which is located outside the outside radius of the fitting such that the outside radius of the locking flange is larger than the outside radius of the fitting); 
wherein the receiving shape is such that the receiving shape is 20configured to snap-lock couple to a locking element having the same shape as the locking shape (See image below and Figs. 1-3 show that receiving shape is snap-lock coupled to another half of 62 that has a locking element with the same shape as the locking shape of 62. In other words, both 62 are identical that are capable of snap-locking to each other.); 
wherein the locking shape is such that the locking shape is configured to snap-lock couple to a receiving element having the same shape as the receiving shape (See image below and Figs. 1-3 show that locking shape is snap-lock coupled to another half of 62 that has a receiving element with the same shape as the receiving shape of 62. In other words, both 62 are identical that are capable of snap-locking to each other.); and 
25wherein the fitting section is further configured such that when two of the fitting sections are coupled together such that the locking shape of each section is snap-lock coupled with the receiving end of the other section such that the locking shape overlaps the receiving shape (See image below, when two fitting sections are coupled together, the locking shape overlaps the receiving shape), the two coupled fitting sections form a tubular section having the inside radius (See image below, when the two fitting sections 62 are coupled together, they form a tubular section defining the inside radius) and an exterior surface 30that is greater than the outside radius at the overlapping portions (See image below, at the overlap between the locking shape and receiving shape defines an exterior surface that has a radius greater than the outside radius of the fitting section).  

    PNG
    media_image1.png
    751
    1045
    media_image1.png
    Greyscale

In regard to claim 2, Carpenter discloses the device of claim 1, wherein: 
the locking shape further includes the interior surface forming a locking tooth (See image above for claim 1 indicated at the locking tooth) at a first end of the locking flange notch (See image above for claim 1, the locking tooth is formed at a first end of the locking flange notch as shown) located at a locking 5flange end distance from a terminus of the locking shape (See image above for claim 1, the indicated locking tooth is at least located at a locking flange end distance from a terminus of the locking shape similar to the applicant’s invention shown in Fig. 6 where the tooth at 302 is a distance from the terminus end at 626), wherein the locking tooth includes a first locking face on the interior surface of the locking shape (See image above for claim 1, indicated at the first locking face).  
In regard to claim 3, Carpenter discloses the device of claim 2, wherein: 
the receiving shape includes a second locking face (See image above for claim 1, a second locking face can be interpreted at the surface of the receiving shape that contacts the first locking face) located at a receiving end 10distance from a terminus of the receiving shape (See image above for claim 1, indicated second locking face is located a distance from at least one circumferential terminus of the locking shape as shown), wherein the snap-lock coupling includes the first locking face juxtaposed with the second locking face (See image above for claim 1, indicated second locking face and the first locking face are in contact, therefore, both faces are juxtaposed with each other).  
In regard to claim 4, Carpenter discloses the device of claim 3, wherein: 
the locking flange notch further comprises a third locking face on the interior 15surface at a second end of the locking flange notch distal to the terminus of the locking shape (See image above for claim 1, at the inclined surface of the recessed locking flange notch is at least a third locking face that locks with the receiving shape and is distal to the terminus of the locking shape).  
In regard to claim 6, Carpenter discloses the device of claim 3, wherein: 
the locking flange end distance is smaller than the receiving end distance (See image below, the image is taken from the close-up view of the locking end and the receiving end and shows a locking end distance is smaller than a receiving end distance).  

    PNG
    media_image2.png
    685
    878
    media_image2.png
    Greyscale

In regard to claim 9, Carpenter discloses the device of claim 1, wherein: 
the fitting section is formed by injection molding (In 2:33-47 discloses 62 are made by injection molding).  
In regard to claim 10, Carpenter discloses the device of claim 1, wherein: 
the fitting section has a middle portion (Fig. 1, rib 64 is located in the middle of 62) of the longitudinal length wherein an 10interior surface of the middle portion has a radius smaller than the interior radius (Fig. 1, interior surface of 64 has an inner diameter smaller than the radius of the interior surface of 62 which results 64 extending radially inward).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-8, 11-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 5,462,312) in view of Nishikawa (JP 2009264397).
In regard to claim 7, Carpenter discloses the coupling of claim 1, but does not expressly disclose a waterproof adhesive applied to a portion of the exterior surface of the fitting section.
Nishikawa teaches a waterproof seal (Fig. 2, seals 130 in [0033]) is provided between a middle portion (Fig. 2, 124) and a first pipe end (Fig. 2, one of pipes 1), and between the middle portion and a second pipe end (Fig. 2, the other pipe of pipes 1).
It would have been obvious to one having ordinary skill in the art to have modified the coupling of Carpenter to include a waterproof adhesive seal in order to have the advantage of an airtight seal and additional sealing in the event of a leak as taught by Nishikawa in [0032-0033].
In regard to claim 8, Carpenter discloses the coupling of claim 1, but does not expressly disclose the fitting section is a material selected from the group consisting of PVC, CPVC, and ABS.
Nishikawa teaches a first fitting section and a second fitting section are made of PVC in [0036].
It would have been obvious to one having ordinary skill in the art to have modified the fitting section of Carpenter to be made of PVC in order to have the advantage of flexibility provided by PVC as taught by Nishikawa in [0036].
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, it would have been obvious to one of ordinary skill in the art to have modified the material of the fitting section of Carpenter to be a known material such as PVC for the benefits of at least durability, lightweight, and fire-resistance as disclosed at https://www.creativemechanisms.com/blog/everything-you-need-to-know-about-pvc-plastic#:~:text=PVC%20has%20an%20extremely%20durable,such%20popularity%20across%20various%20industries. 
In regard to claims 11 and 21, Carpenter discloses a method (It is noted that the following language is from claim 21 which includes all the structure of claim 11) for coupling a first pipe (Fig. 1, pipe 10) with a second pipe (Fig. 1, 42 forms a second pipe), the first pipe and 5the second pipe each having a pipe inside radius of a pipe interior surface (Fig. 1, pipes 10 and 42 both have an interior surface which has an inside radius) and a pipe outside radius of a pipe exterior surface (Fig. 1, exterior surface of 10 and 42 which contacts the inner surface of 62 has an outside radius), wherein a gap exists between a first pipe end and a second pipe end (Fig. 1, gap defined by the axial space between 10 and 42 by the rib 64), comprising: 
providing a first fitting section (Fig. 1, one of 62) having a longitudinal length (Fig. 1, 62 has a longitudinal length in the axial direction) and having a generally half-tubular cross-section (Fig. 1, one of 62 has a generally half tubular cross-section such that the other 62 is an identical tubular half) with an inside radius (Fig. 1, interior surface of 62 defines an inside radius) and an outside radius (Fig. 1, exterior surface of 62 defines an outside radius), wherein the fitting section has a longitudinal axis located at a center of the radii (Fig. 1, since 62 is half-tubular, it has a center longitudinal axis that is shared between both 62 when fitted together), wherein the half-tubular cross-section has an interior surface (Fig. 1, interior surface of 62 that radially surrounds 10 and 42) and an exterior surface (Fig. 1, outer surface of 62 defines an exterior surface), the first fitting section further comprising:
10a receiving end at one end parallel to the longitudinal axis (Fig. 1, end at 66 is at least a receiving end that receives the end at 68 of another half of 62 and is parallel to the longitudinal axis of 62), at least a portion of the receiving end having a receiving shape (See image above for claim 1, part of receiving shape of the receiving end at least receives a locking tooth of the locking end. It is noted that the image is taken from Fig. 3 to be used an example of 62 in Fig. 1 which has mechanically equivalent parts.), wherein the receiving shape has an interior surface having the inside radius (See image above for claim 1, the innermost radial surface of the receiving shape is equal to the inside radius of the fitting as shown, therefore, the interior surface of the receiving shape has an interior surface of the inside radius); 
a locking end opposite to the receiving end (See image above for claim 1, indicated locking end which locks onto the receiving end), the locking end having a locking shape different from the receiving shape at locations where the 15receiving shape is opposite to the locking end (See image above for claim 1, the locking end locks onto the receiving end and the locking end has a locking shape which is different than the receiving shape), wherein the locking shape includes a recessed locking flange notch formed in the interior surface of the locking end (See image above for claim 1, the locking shape includes a recessed locking flange notch at a radially interior surface of the locking end that receives a protrusion from the receiving shape) and the locking shape further includes an exterior surface located outside the outside radius (See image above for claim 1, the locking shape includes an outside radius which is located outside the outside radius of the fitting such that the outside radius of the locking flange is larger than the outside radius of the fitting); and 
a middle portion (Fig. 1, rib 64 is located in the middle of 62) of the longitudinal length wherein an 10interior surface of the middle portion has a radius smaller than the interior radius (Fig. 1, interior surface of 64 has an inner diameter smaller than the radius of the interior surface of 62 which results 64 extending radially inward); 
wherein the receiving shape is such that the receiving shape is 20configured to snap-lock couple to a locking element having the same shape as the locking shape (See image above for claim 1 and Figs. 1-3 show that receiving shape is snap-lock coupled to another half of 62 that has a locking element with the same shape as the locking shape of 62. In other words, both 62 are identical that are capable of snap-locking to each other.); 
wherein the locking shape is such that the locking shape is configured to snap-lock couple to a receiving element having the same shape as the receiving shape (See image above for claim 1 and Figs. 1-3 show that locking shape is snap-lock coupled to another half of 62 that has a receiving element with the same shape as the receiving shape of 62. In other words, both 62 are identical that are capable of snap-locking to each other.); and 
30providing a second fitting section having the same shape as the first fitting section (Fig. 1, the other half of 62 can be reasonably interpreted as a second fitting section and both 62 have the same shapes), whereby the first fitting section and the second fitting section are the same -19-Attorney Docket No. 20356-152248-USshape (Fig. 1, both 62 are the same shape); and 
coupling the first fitting section to the second fitting section by the receiving shape of the first fitting section receiving the locking shape of the second fitting section (See image above for claim 1, the close-up view shows the receiving shape of the first fitting receiving the locking shape of the second fitting section in order to form a tubular component) and the receiving shape of the second fitting section receiving the locking 5shape of the first fitting section (See image above for claim 1, the receiving shape of the second fitting section receiving the locking shape of the first fitting section similar to the applicant’s invention), whereby a tubular section is formed with each locking shape overlapping the corresponding longitudinal receiving shape such that the exterior surface of each receiving shape is juxtaposed with the interior surface of the corresponding locking shape (See image above for claim 1, the exterior surface of the receiving shape is in contact with the interior surface of the locking shape and a tubular section is formed when each corresponding receiving shape and locking shape are connected with each other as shown), wherein the longitudinal section length is greater than the gap (Fig. 1, the axial length of 62 is longer than the axial length of 64, therefore, the longitudinal section length of 62 is greater than the gap defined by 64), whereby when the first fitting section and the second fitting section are 10coupled together over the first pipe and the second pipe the middle portions fit within the gap (See image above for claim 1 and Fig. 1, when both 62 fit over 10 and 42, the middle portions defined by 64 of both 62 fit within the gap to define an axial spacing between 10 and 42 similar to the applicant’s invention shown in Fig. 1), and the first pipe and the second pipe end are enveloped by the tubular section formed by coupling the first fitting section to the second fitting section (See image above for claim 1 and Fig. 1, when both 62 are connected, a tubular section is enveloped over the ends of 10 and 42).
Carpenter does not expressly disclose the interior surface of the middle portions aligns with the pipe interior surface (Figs. 1 and 2, it appears the inner diameters of 10 and 42 would match the inner diameter of 64, however, the specification and drawings do not expressly disclose the inner diameter are the same).
	In the related field of half-tubular sleeves for connecting two pipe ends, Niskikawa teaches a half-tubular coupling (Fig. 1a, 110 and 120) having a first fitting section (Fig. 1a, 110) and a second fitting section (Fig. 1a, 120) and both fitting sections have middle portions (Figs. 1a and 2, middle portions 124 and 114), wherein the inner diameter of the middle portion is the same as the inner diameter of an inserted first pipe and a second pipe (Fig. 1, inner diameter surface at 114 and 124 are equal to the inner diameter surface of a first pipe 1 and a second pipe 1) in order to prevent dust accumulation and provide a smooth flow (Fig. 2 and in paragraph [0021] of the English translation discloses the inner diameters of the first pipe, the second pipe, and the middle portions are the same to provide a smooth flow and prevent dust accumulation).
In regard to claim 12, Carpenter and Niskikawa discloses the apparatus of claim 11, and Carpenter further discloses: 25
the locking shape further includes the interior surface forming a locking tooth (See image above for claim 1 indicated at the locking tooth) at a first end of the locking flange notch (See image above for claim 1, the locking tooth is formed at a first end of the locking flange notch as shown) located at a locking 5flange end distance from a terminus of the locking shape (See image above for claim 1, the indicated locking tooth is at least located at a locking flange end distance from a terminus of the locking shape similar to the applicant’s invention shown in Fig. 6 where the tooth at 302 is a distance from the terminus end at 626), wherein the locking tooth includes a first locking face on the interior surface of the locking shape (See image above for claim 1, indicated at the first locking face).  
In regard to claim 3013, Carpenter and Niskikawa discloses the apparatus of claim 12, and Carpenter further discloses: 
the receiving shape includes a second locking face (See image above for claim 1, a second locking face can be interpreted at the surface of the receiving shape that contacts the first locking face) located at a receiving end 10distance from a terminus of the receiving shape (See image above for claim 1, indicated second locking face is located a distance from at least one circumferential terminus of the locking shape as shown), wherein the snap-lock coupling includes the first locking face juxtaposed with the second locking face (See image above for claim 1, indicated second locking face and the first locking face are in contact, therefore, both faces are juxtaposed with each other).  
In regard to claim 14, Carpenter and Niskikawa discloses the apparatus of claim 13, and Carpenter further discloses: 5
the locking flange notch further comprises a third locking face on the interior 15surface at a second end of the locking flange notch distal to the terminus of the locking shape (See image above for claim 1, at the inclined surface of the recessed locking flange notch is at least a third locking face that locks with the receiving shape and is distal to the terminus of the locking shape).  
In regard to claim 16, Carpenter and Niskikawa discloses the apparatus of claim 13, and Carpenter further discloses: 
the locking flange end distance is smaller than the receiving end distance (See image above for claim 6, the image is taken from the close-up view of the locking end and the receiving end and shows a locking end distance is smaller than a receiving end distance).  
In regard to claim 17, Carpenter and Niskikawa discloses the apparatus of claim 11, and Nishikawa further teaches a waterproof adhesive applied to a portion of the exterior surface of the first fitting section and the second fitting section (See above for claim 7).  
In regard to claim 2018, Carpenter and Niskikawa discloses the apparatus of claim 11, and Nishikawa further teaches the fitting sections are a material selected from the group consisting of PVC, CPVC, and ABS (See above for claim 8).  
In regard to claim 19, Carpenter discloses the apparatus of claim 11, wherein the fitting section is formed by injection molding (In 2:33-47 discloses 62 are made by injection molding).  
In regard to claim 20, Carpenter and Niskikawa discloses the apparatus of claim 11, and Carpenter further discloses the coupling of the first fitting section -18-Attorney Docket No. 20356-152248-USto the second fitting section is a snap-lock coupling (See image above for claim 1 and Figs. 1-3, the first and second fitting sections 62 are snap-lock coupled together as shown).  

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance of claims 5 and 15:
Carpenter discloses the features of claims 1-4 from which claim 5 depends from and claims 11-14 from which claim 5 depends from but does not show or suggest a depth of the third locking face matches the different between the inside radius and the outside radius of the fitting section or fitting sections. It would not have been obvious to one of ordinary skill in the art to have modified Carpenter alone or in combination with Nishikawa to have a depth of the third locking face matches the different between the inside radius and the outside radius of the fitting section or fitting sections because such a modification would require hindsight reasoning and reconstruction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S. CHOI/Examiner, Art Unit 3679